DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art teach various methods and devices, including portable devices, that are used to monitor volatile organic compounds (VOCs) and/or fine particle/dust, including PM2.5 and PM10, in air at various locations.   With regard to claim 1 the prior art do not appear to teach 
a system correcting unit for removing noise of an environmental sensor, correcting gradient difference according to measured sensing value based on air pollutant concentration value of the environmental sensor in which the noise is removed according to a correcting parameter, and correcting environmental sensor value according to temperature-humidity change which changes characteristics of the environmental sensor;
a contamination measuring unit for displaying pollution status by measuring pollution level for the measured sensing value according to corrected value; and
a baseline correcting unit for correcting error of the measured sensing value by using national measurement network data based on location information.
Similarly, with regard to claims 10 and 18, the prior art do not appear to teach 
a system correcting unit for removing noise of a fine dust sensor, correcting gradient difference according to measured fine dust concentration value based on fine dust concentration value of the fine dust sensor in which the noise is removed according to a correcting parameter, and correcting fine dust sensor value according to temperature-humidity change which changes characteristics of fine dust
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856